United States Court of Appeals
                       For the First Circuit


No. 09-2403

                     UNITED STATES OF AMERICA,

                             Appellee,

                                 v.

                      SOUTHERN UNION COMPANY,

                       Defendant, Appellant.




                            ERRATA SHEET

     The opinion of this Court issued on December 22, 2010, is
amended as follows.

      On page 26, the following new paragraph is inserted after line
14:

           Southern Union also claims that because in 1992 and
      2001 the EPA declined federal enforcement of CESQG
      regulations in California and the District of Columbia,
      respectively, federal enforcement of Rhode Island's CESQG
      regulations is so irrational as to violate due process.
      As we have noted, the EPA has proposed federal
      enforcement in California, and all enforcement decisions
      since 1999, save for the aberration of the District of
      Columbia, have been consistent with the Rhode Island
      enforcement decision. Southern Union has failed to show
      meaningful    inconsistency,    much   less    irrational
      inconsistency.   Our conclusion above that the EPA has
      over time engaged in a rational shift toward a policy of
      federal enforcement disposes of this due process argument
      as well.